Harrison, J.
This case is presented to this court by petition in error to secure a review of the proceedings during its trial in the district court of Custer county, and the errors assigned and argued relate to the sufficiency of the evidence adduced to sustain the verdict rendered, and some other questions, all and singular of which require a reference to the evidence for their examination and settlement. There is attached'to the record what purports to be a bill of exceptions, but it is not authenticated as such instrument by the certificate of the clerk of the trial court. This being true, the evidence is not properly before ns for inspection, and as the points of complaint which are argued cannot be considered without it, they must be overruled. The judgment of the district court is
Affirmed.